                 DISTRICT COURT OF THE VIRGIN ISLANDS
                 DIVISION OF ST. THOMAS AND ST. JOHN

THE KIMBERLY STONECIPHER-FISHER REVOCABLE  )
LIVING TRUST; KIMBERLY STONECIPHER-FISHER, )
TRUSTEE; and AMERICAN RESORT DEVELOPMENT   )
ASSOCIATION – RESORT OWNERS’ COALITION,    )
                                           )             Civil No. 2017-32
               Plaintiffs,                 )
                                           )
               v.                          )
                                           )
GOVERNMENT OF THE VIRGIN ISLANDS,          )
                                           )
               Defendant.                  )
                                           )
                                           )
GREAT BAY CONDOMINIUM OWNERS ASSOCIATION, )
INC.; TIMOTHY O’BRIEN; and KEITH CHEATHAM, )
                                           )             Civil No. 2017-33
              Plaintiffs,                  )
                                           )
              v.                           )
                                           )
GOVERNMENT OF THE VIRGIN ISLANDS; and      )
JOEL A. LEE1, ACTING DIRECTOR OF THE       )
BUREAU OF INTERNAL REVENUE, in his         )
official capacity,                         )
                                           )
             Defendants.                   )
                                           )

ATTORNEYS:

Kevin Johnson, Esq.
Baker Hostetler LLP
Philadelphia, PA 19104
Chad Messier, Esq.
Dudley Newman Feuerzeig, LLP
St. Thomas, VI
     For The Kimberly Stonecipher-Fisher Revocable Living Trust;
     Kimberly Stonecipher-Fisher, Trustee; and American Resort
     Development Association – Resort Owners’ Coalition,


1 Pursuant to Federal Rule of Civil Procedure 25(d), the caption of this
matter was changed to reflect the substitution of the current Director
Nominee of the Bureau of Internal Revenue as a party.
The Kimberly Stonecipher-Fisher Revocable Trust, et. al., v. Government of
the Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et. al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Order
Page 2

Mark Wilczynski, Esq.
Lauren Nicole Wright, Esq.
Law Office of Wilczynski, P.C.
St. Thomas, VI
     For Great Bay Condominium Owners Association, Inc.; Timothy
     O’Brien; and Keith Cheatham,

Claude E. Walker, Attorney General
Carol Thomas-Jacobs, AAG
Ariel Marie Smith-Francois, AAG
Kimberly L. Salisbury-Cole, AAG
Virgin Islands Department of Justice
St. Thomas, V.I.
     For the Government of the Virgin Islands and Joel Lee,
     Acting Director of the Bureau of Internal Revenue, in his
     official capacity.

                                    ORDER

GÓMEZ, J.

     The trial in this matter was originally scheduled to

commence on June 3, 2019. On March 8, 2019, the Kimberly

Stonecipher-Fisher Revocable Living Trust (the “Trust”),

Kimberly Stonecipher Fisher as trustee (“Stonecipher-Fisher”),

and American Resort Development Association – Resort Owners’

Coalition (“American Resort”) moved for summary judgment. That

same day, Great Bay Condominium Owners Association, Inc. (“Great

Bay”), Timothy O’Brien (“O’Brien”), and Keith Cheatham

(“Cheatham”) also moved for summary judgment. On March 13, 2019,

the Government of the Virgin Islands (“GVI”) and Joel Lee in his
The Kimberly Stonecipher-Fisher Revocable Trust, et. al., v. Government of
the Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et. al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Order
Page 3

official capacity as Acting Director of the Bureau of Internal

Revenue (“Director Nominee Lee”) moved for summary judgment.

     On April 26, 2019, the parties in this matter--the Trust;

Stonecipher-Fisher; American Resort; Great Bay; O’Brien;

Cheatham; GVI; and Director Nominee Lee--filed a joint motion to

continue the trial date. In that motion, the parties agreed that

there are no disputes as to the record in this case. In light of

this agreement and the extensively briefed competing motions for

summary judgment, the parties requested that the Court continue

the trial date.

     On May 7, 2019, the Court held a status conference in this

matter. Given the parties’ agreement as to the record, the Court

observed that this matter may be amenable to resolution on the

papers. To that end, the Court proposed that the matter should

be tried on a stipulated record. Given that option, the parties

agreed to forego their motions for summary judgment and instead

have this matter tried on a stipulated record.

     The premises considered, it is hereby

     ORDERED that the trial setting previously scheduled for

June 3, 2019, is hereby VACATED; it is further
The Kimberly Stonecipher-Fisher Revocable Trust, et. al., v. Government of
the Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et. al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Order
Page 4

     ORDERED that the final pretrial conference previously

scheduled for May 15, 2019, is hereby VACATED; it is further

     ORDERED that this matter shall be tried on the papers; it

is further

     ORDERED that, no later than 3:00 P.M. on May 21, 2019, the

parties shall submit a joint stipulated record that shall

include all evidence which the parties stipulate is necessary

for the Court to consider before making its decision; and it is

further

     ORDERED that the motions for summary judgment are MOOT.



                                          S\
                                                Curtis V. Gómez
                                                District Judge
